         Case 1:16-cr-00632-VEC Document 71-1 Filed 03/22/19 Page 1 of 3
Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Courtroom 443
New York, New York 10019


Dear Judge Caproni,

I appreciate the opportunity to send you this letter. I am writing as a profoundly changed person.
I am humbled and humiliated by the egregious actions I committed, but I know that to make
amends for the past I have to continue moving forward to create a new, positive and productive
future.

Back on August 2, 2018, you made the incredible decision to release me from the MCC. You
also told me, in appropriately stern words, that this was my last chance. I thank you from my
heart for that chance. Because of the time I have had to reflect on my life while at the MCC, and
the space to live a fulfilling but simplified life here in Idaho, I have gained the clarity and strength
to write this letter to you. In this letter, I hope to let you know what I have learned about myself
and why, if you are to give me another chance, I will never go down this road again. I want to
thank those – especially my family – who have helped me through this. And I want to tell you
about the efforts I am making to live a changed life, in hope that you will see that I am worthy of
another chance.

I’ve had time to reflect and come to terms with the mistakes I made. I’ve thought a lot about a
source of pride that I believe I got from my father – I have always wanted to say yes to everyone
and to do a good job for them. I wanted this especially when I was working in public service, and
over time, my need to say yes and get the job done became a source of money and influence. I
started to say yes in situations where I knew couldn’t deliver. I didn’t want to disappoint my
clients, my friends or most importantly my family, and I didn’t want to lose the money or the
influence for myself. So I chased that money and influence down a road of actions that I deeply
regret. I allowed myself to get into debt, and then further into debt, and I could not admit that to
anyone, most of all not to my family. Instead of solving my financial problems in an honest way,
I turned to crimes to solve my problems and then tried to hide those crimes. At some point it
was like I could not stop, or it would all unravel. Sitting here now, I can’t believe I lived that way
for so many years. I can finally breathe.

With the help of a therapist back in Washington, I better understand the part of myself that
wants to say yes, and the part of myself that was too full of pride – and shame - to admit that I
had failed and needed help. But now I understand better how to say no, how to control myself,
and how to admit when I am wrong or need help. In a lot of ways, cooperating in this case
helped me realize that too. I hope you know that I am not a criminal at my core and I did not
start out that way, but I turned to crime to solve problems that I myself caused. I understand that
and I know that I will not do that again.

I am so thankful for the support of my remarkable wife - who I have been married to for nearly
35 years - my son and daughter, and other family members who have stood by my side with
         Case 1:16-cr-00632-VEC Document 71-1 Filed 03/22/19 Page 2 of 3



unconditional love. My family never once turned their backs on me over the past 3 years,
despite the horrible decisions I made and the disappointment, confusion and embarrassment I
caused them. They have suffered so many consequences because of my actions. But they
never wavered in their support. It is my responsibility to step up and help provide for them now
and make the very best of my changed circumstances.

In addition to the support and unconditional love of my family, I could not be more grateful to
have a job at a seasonal golf and ski mountain here in Idaho, and an employer who believes in
my abilities and has given me a second chance. Going to work each summer and fall day at
5am and working eight hours or more at physical labor has been grueling, but beyond satisfying.
And it's frankly a little surreal in the winter and early spring, going to work on the mountain at
4pm and returning home well after midnight in subzero temperatures every evening.

But, every minute on the job I feel so proud and thankful because I'm earning an honest
paycheck and working hard for every penny to help support my family. I am thankful to be
contributing to my family again, and I am grateful that this job – especially now that it has
become full-time after I was released from the MCC - has made it possible for me to meet every
monthly payment that I send to the IRS to help make amends for my crimes.

My life in Idaho is much simpler and more modest than it was while we were living in
Washington, DC. I’m more at peace with this new lifestyle and I am in a much better place, both
mentally and physically. We enjoy simpler pleasures now like biking, hiking the mountains,
taking long walks with our dog, reading, exploring this new state and enjoying the friendly and
welcoming community.

I have found it therapeutic living this less complicated life in an environment where salt-of-the-
earth goodness is what is valued, rather than the pressures and competitiveness of Washington
and New York. Being outdoors every day in the Idaho mountains and working hard physically
has itself been extremely helpful to me. Through my experience, I’ve learned that what is most
important in my life is the love and respect of my family and being a good role model for my
children and co-workers. I think I always knew this, and knew that I had to earn that love and
respect the right way, but I let the importance of these parts of life become buried in the lifestyle
and dishonest pursuits I was chasing before.

I am now focused on my future, making honest choices, providing for my family and making a
difference in my community - every day.

I try not to spend too much time now looking backward and wallowing in self-pity. While I will
never forget everything that has happened and the realizations I have had about what got me
there, instead of looking in the rearview mirror, I am using my energy each day to remain
positive and contribute to rebuilding my relationships, and gaining trust and respect from my
family and society. My everyday responsibility is to try and make each day even better than the
day before.
        Case 1:16-cr-00632-VEC Document 71-1 Filed 03/22/19 Page 3 of 3



Right now, while I get back on my feet, I am trying to make each day better in small ways. I try
to instill the importance of hard work and timely attendance with the younger coworkers at my
job. By doing little things, I hope that I am making a positive difference in their lives too. One
young man was having trouble each day arriving on time, so I began calling him before work to
be sure he was awake. Another was being considered for a winter job but had anxiety over
managing the heavy machinery. I had a talk with him, let him know I believed in him and knew
he could do the job well. He joined our team and is happily succeeding. These may not seem
like big things, but these little bits of doing good every day is something I can do to move
forward and is how I want to live my life.

I recall after I was incarcerated at the MCC - a life-changing, lonely and emotional period in my
life - I realized just how badly I needed to pull myself together. I decided the best way to start
was to try to help other inmates who needed something I could provide: a shoulder to lean on,
assistance in preparing for their sentencing, help with reading or writing, or supporting elderly
inmates who were largely bedridden and often just needed someone to say, “get up, and let's
go for a walk.”

During those months at the MCC, I realized what it felt like to help those inmates who never
experienced the many advantages that I had in life that I took for granted. I realized how foolish
I was to throw aside all the successes and achievements I had accomplished when I broke the
law. And all because the advantages and successes were never enough. My time at the MCC
and these realizations have motivated me like never before to earn an honest living, to
appreciate the blessing of being with my family, and to make a difference in my new community.

Every day I live with the reality that I destroyed so much of what I cherished and there is no one
to blame other than myself. I take full responsibility for my actions and for my behavior. I am
profoundly sorry and deeply regret the illegal acts I committed and the embarrassment and
stress those actions caused my family, who I dearly love. I apologize to my wife, children and
family, my friends, former colleagues and all of the individuals I hurt over that period of time.

Finally, I hope that my mistakes don’t cast a negative shadow on the thousands of honest and
hardworking public servants out there who anonymously work day in and day out to improve all
of our lives, everyday. I hold the work that they do in the highest regard.

I have learned so much from my mistakes and I am totally committed – mentally, emotionally,
and physically - to a changed and honest life moving forward. I want nothing more than to do my
best for myself, my family, and my new community.

Thank you for your consideration.

Sincerely,
Todd Howe
